Per curiam.
The above-styled matter has come before this Court pursuant to Bar Rule 4-208.3 (a) of the Rules and Regulations for the Organization and Government of the State Bar of Georgia. The Investigative Panel of the State Disciplinary Board, after conducting its investigation, directed the Office of the General Counsel of the State Bar of Georgia to file a Notice of Discipline recommending disbarment, as defined by Bar Rule 4-102 (b) (1), of Respondent John T. Harp. The General Counsel filed the Notice of Discipline and perfected service upon Respondent Harp, pursuant to Bar Rule 4-208.2 (c). Respondent Harp failed to file a response to the Notice of Discipline within the twenty (20)-day period for rejection set by Bar Rule 4-208.3.
It is hereby ordered that the Notice of Discipline filed in this proceeding and the findings of the Opinion of this Court issued in the Disciplinary proceeding carrying Docket No. 868 are adopted as the final Order of the Court in this matter and that respondent John T. Harp is hereby disbarred and his name removed from the roll of those individuals entitled to practice law in this State.

All the Justices concur.